By the Court, Welles, J.
No sufficient cause appears to justify the defendant in leaving the service of the plaintiff. In April, 1853, he commenced working for the plaintiff, under a contract to work one month, and if the parties liked each other he was to work for the season, or six or seven months. He commenced work in April and worked until August, when he. left the plaintiff’s service without cause. At the end of the first month was the time for him to have decided whether he liked the plaintiff, and to determine his election whether to quit or to have it a contract for the season. The fact that he continued to work until in August, is presumptive evidence that at the end of the first month the parties were suited with each other. It is preposterous to say that the defendant was at liberty, at any time, to leave the plaintiff’s service without cause and on his mere fancy. That right he had at the end of the first *25month; but having determined to remain in the plaintiff’s service, after that, he could not leave him before the season had expired, without violating his contract; unless for a cause that would be a justification for abandoning or rescinding the contract. The justice, however, committed an error in admitting evidence of the damage to the plaintiff’s crops, in consequence of the defendant leaving his service. The legal measure of damages in such cases is the difference between the contract price with the defendant and the price the plaintiff was obliged to pay for labor to supply his place.
[Monroe General Term,
September 1, 1856.
The justice rendered "judgment in the plaintiff’s favor for five dollars damages. It does not appear, and we cannot see, on what account these damages were adjudged; whether for the injury to the crops, or. excess paid for other labor, or both. If any part of it was for the former, it was error. The evidence was objected to and erroneously admitted. For this reason the judgment of the county court and that of the justice should be reversed.
T. R. Strong, Welles and Smith, Justices.]